Exhibit 10.74

English Translation

 

 

Power of Attorney

The Company, Beijing Changyou Star Digital Technology Co., Ltd., a
citizen/registered limited liability company in the People’s Republic of China
(hereinafter referred to as “China”), has a company registration number
110107019384580, and holds 100% equity of Beijing Guanyou Gamespace Digital
Technology Co., Ltd. (the “Guanyou Gamespace”) as Guanyou Gamespace’s
shareholder. The Company again agrees to and irrevocably authorizes the person
designated by the board of directors of Beijing Changyou Gamespace Software
Technology Co.,Ltd. (the “ Gamespace “) from time to time in the form of a
written resolution (the “Trustee”) to exercise rights as follows within the term
hereof:

Authorize the Trustee as the Company’s sole and exclusive agent, to exercise on
behalf of the Company, all the shareholders’ rights available to the Company
according to Chinese laws and Guanyou Gamespace’s articles of association (the
present and as revised from time to time), including but not limited to: the
right to propose a shareholders’ meeting (if applicable), accept any notice on
the convening and proceedings of a shareholders’ meeting (if applicable), attend
the shareholders’ meeting of Guanyou Gamespace and exercise voting rights at the
same (if applicable, including but not limited to nomination and election or
appointment of Gamease’s directors, general manager, chief financial officer and
other senior officers, decision on dividend, etc.), make any shareholder’s
decision, decide to sell or transfer its equity in Guanyou Gamespace in whole or
in part, etc.

The above authorization is subject to the Trustee’s employment by Gamespace or
Gamespace’s affiliates. Once the Trustee resigns from Gamespace or its
affiliates or Gamespace’s board of directors terminates the above authorization
in the form of a resolution in writing and with Gamespace’s written notice, the
Company’s authorization will lose effect immediately and the Company will
specify/authorize the new trustee nominated by Gamespace’s board of directors in
the form of a written resolution to exercise all the shareholders’ rights
available to the Company.

The term hereof is the same as that of the Business Agreement signed by and
among Gamespace, Guanyou Gamespace and other parties on July 6, 2015. Where the
above Business Agreement is terminated early or delayed in accordance with its
terms, the Power of Attorney and the Business Agreement will terminate at the
same time, or at the same time be extended to the extent that they are extended
by the same period. Within the term hereof, the Power of Attorney shall not be
modified or terminated without the written consent of Gamespace.

Beijing Changyou Star Digital Technology Co., Ltd. (seal)

July 6, 2015